EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2019-145561, filed on 08 Aug. 2019.

Response to Arguments

3.	Applicant’s arguments, see P. 8, filed 05/13/2022, with respect to Rejections under 35 U.S.C. § 102(a)(1) have been fully considered and are persuasive. The Rejections under Rejections under 35 U.S.C. § 102(a)(1) have been withdrawn.

Allowable Subject Matter

4.	Claims 1-11 are allowed.

5.	The following is an examiner’s statement of reasons for allowance:

UCHIYAMA (US PGPUB./Pat. No. 20180120960) teaches a projector including an exterior enclosure, a light source apparatus, a light modulator, a projection optical apparatus, a plurality of detection light radiators that radiate detection light used to detect a pointing element onto a projection area, an imager that receives light that belongs to a wavelength region including the wavelength of the detection light to capture an image of the projection area, and a position detector that detects the position of the pointing element in the projection area based on the image captured by the imager, wherein the plurality of detection light radiators are arranged in different positions on the exterior enclosure, the plurality of detection light radiators include a first detection light radiator, and the first detection light radiator is so configured that a distance therefrom to another detection light radiator out of the plurality of detection light radiators is changeable

TANAKA et al. (US PGPUB./Pat. No. 20180074654) teach an interactive projector includes a projection unit that projects the projected screen on a screen surface, a plurality of cameras that include a first camera and a second camera capturing an image of an area of the projected screen, a position detection unit that detects a three-dimensional position of the pointing element with respect to the projected screen based on a plurality of images including the pointing element of which the image is captured by the plurality of cameras, and a contact detection unit that detects contact with the projected screen of a pointing element, and the contact detection unit detects contact of the self-light emitting pointing element with the projected screen based on the light emitting pattern and detects contact of the non-light-emitting pointing element with the projected screen based on the three-dimensional position detected by the position detection unit.

The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a projection device including 

“…one or more electronic circuits is configured to detect a position where the pointing element comes into contact with the projection surface based on a position of the recursive reflector detected with the first and second cameras and the contact notification.” (Claim 1; Claims 8 and 9 are similar), in combination with the ALL elements (or steps) of the device or apparatus and method recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 270-3704. The examiner can normally be reached Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH T LAM/Primary Examiner, Art Unit 2628